UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7313



GERALD ADAMS, a/k/a Jerry,

                Petitioner - Appellant,

          v.


NORA HUNT,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:06-hc-02209-FL)


Submitted:   February 28, 2008             Decided:   March 10, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Adams, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gerald Adams seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2000) petition.             The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Adams has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                   - 2 -